DETAILED ACTION
                                                   Election/Restriction
1.   This application contains claims directed to the following patentably distinct 
species:
I.   Species I, Claims 1-12.
II.  Species II, Claims 13-19
      The species are independent or distinct because Species I, and Species II differ from each other by the variations in the structures of the display device such as a storage capacitor disposed in the circuit area and including a first capacitor electrode electrically connected to the first gate electrode and disposed below the first gate electrode; an insulating layer planarizing upper portions of the driving transistor and the storage capacitor; and a light emitting element disposed on the insulating layer as cited in Species I does not require in Species II and a driving transistor disposed in each of the plurality of sub-pixels and including a first gate electrode electrically connected to the first capacitor electrode and a first source electrode disposed on the first capacitor electrode; and a light emitting element including a plurality of anodes disposed on the driving transistor in each of the plurality of sub-pixels, and a light emitting layer and a cathode disposed on the entirety of the plurality of sub-pixels so as to cover the plurality of anodes, wherein a portion of a lower surface of the light emitting layer is disposed on a same plane as lower surfaces of the plurality of anodes as cited in Species II does not require in Species I. In addition, these species are not obvious variants of each other based on the current record.
       Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, none claim is generic.
     There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
The species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification.
The species or grouping of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter.
The species or grouping of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
     The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
      Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.

       However, the issues of Species I, and Species II claims are divergent.
Furthermore, there may be some overlap in the searches of the two groups, but there is no reason to believe that the searches would be identical. Therefore, based on the additional work involved in searching and examination of the two inventions together, restriction of distinct inventions is clearly proper.
2.     Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  Any amendment of inventorship must be accompanied by a diligently-filed petition under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(h).
3.     Any inquiry concerning this communication or earlier communication from the examiner should be direct to Phuc T. Dang whose telephone number (571) 272-1776.  The examiner can normally be reached on Monday through Friday from 8.00am to 5.00pm.

/PHUC T DANG/Primary Examiner, Art Unit 2892